DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 9/12/22 fail to comply with 37 CFR 1.84, for the following reasons:  
Figs. 1-6 consist solely of photographs (or photocopies thereof); but applicant fails to explain why these photographs are “only practicable medium for illustrating the claimed invention”, as 37 CFR 1.84(b)(1) requires.  
The use of solid gray and/or black shading in Figs. 1-6 fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  In line 12, the claim recites “a series of second hook” instead of “a series of second hooks”; and in line 13, there is a period after “the pins”.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 & 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, this claim recites “a series of second hooks”; but claim 1 from which this claim depends, also recites “a series of second hook”.  It is therefore unclear whether “a series of second hooks” in claim 10 refers to the same component(s) as, or different component(s) than, “a series of second hook” in claim 1.  Clarification is required.  For examination purposes, the examiner is considering “a series of second hooks” in claim 10 to refer to different component(s) than “a series of second hook” in claim 1.  
Regarding claim 19, this claim recites “the second hooks” and “the pins”; but both claims 1 and 10, from which this claim depends, recite “second hooks” and “pins”.  It is therefore unclear whether “the second hooks” and “the pins” in claim 19 refers to the “second hooks” and “pins” in claim 1, or the “second hooks” and “pins” in claim 10.  Clarification is required.  For examination purposes, the examiner is considering “the second hooks” and “the pins” in claim 19 to refer to the “second hooks” and “pins” in claim 10.  
Claim 19 is indefinite due to dependence upon an indefinite base claim.  
Allowable Subject Matter
Claims 1-3, 5-9, 11-18, & 20 are allowed.
Claims 10 & 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Response to Arguments
Applicant's arguments filed 9/12/22 concerning the drawings have been fully considered but they are not persuasive.  
Applicant initially states that “replacement sheets to remove the solid gray and/or black shading” (Remarks at 8).  However, even a cursory perusal of the replacement drawings filed 9/12/22 indicates that all of the figures in these drawings remain replete with solid gray and/or black shading.  Indeed, these replacement drawings appear identical to the drawings filed 4/20/21, and thus suffer from the same failings as their predecessors.  Hence, the drawing objection concerning solid gray and/or black shading has been maintained.  
As for applicant’s argument that “photographs can better explain the claimed invention when being folded and expanded” (Remarks at 8).  Under 37 CFR 1.84(b)(1), however, the question isn’t whether photographs can “better explain” the functionality of the claimed invention.  Rather, 37 CFR 1.84(b)(1) only permits photographs in the drawings when “photographs are the only practicable medium for illustrating the claimed invention.”  To clarify when photographs might be acceptable, 37 CFR 1.84(b)(1) lists the following “examples”:  “electrophoresis gels, blots ( e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, [and] crystalline structures.”  The subject matter of the instant application does not fall into any of these categories.  37 CFR 1.84(b)(1) further states that “If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph.”  As illustrated by the drawings of the prior art references cited in the Non-Final Rejection mailed 4/11/22, the subject matter of the instant application clearly “admits of illustration by a drawing”.  Consequently, applicant’s argument is not persuasive, and the drawing objection concerning photographs has been maintained.  
It is noted that the Remarks filed 9/12/22 reproduce large portions of the Non-Final Rejection mailed 4/11/22, apparently verbatim. See Remarks at 7-16. Such wholesale reproduction is unnecessary, since the text of all the Office Actions previously mailed during prosecution of the instant application is already available to the examiner absent such reproduction. Moreover, such wholesale reproduction detracts from the clarity of applicant’s arguments, by obscuring those portions of the Remarks that do clearly and specifically point out the patentable novelty which applicant thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The examiner respectfully suggests that, in lieu of including such wholesale reproductions in future correspondence, applicant simply cite the Office Action (or page or paragraph therein) to which a given paper (or portion thereof) responds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/MATTHEW W ING/Primary Examiner, Art Unit 3637